           Case 2:20-cv-01706-APG-VCF Document 43 Filed 12/28/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR NEW
      CENTURY HOME EQUITY LOAN TRUST,
5                                                           2:20-cv-01706-APG-VCF
      SERIES 2005-D, ASSET BACKED PASS-
      THROUGH CERTIFICATES,                                 ORDER
6
                           Plaintiff,
7
      vs.
8
      WESTCOR LAND TITLE INSURANCE
9     COMPANY; DOE INDIVIDUALS I through X;
      and ROE CORPORATIONS XI through XX,
10    inclusive,

11                          Defendant.

12

13          Before the Court is the Motion to Compel Responses to Interrogatory No 2 (set one) and Request

14   for Production No 7 (set one) (ECF No. 36).

15          Accordingly,

16          IT IS HEREBY ORDERED that a video conference hearing on the Motion to Compel Responses

17   to Interrogatory No 2 (set one) and Request for Production No 7 (set one) (ECF No. 36) is scheduled for

18   1:00 PM, January 28, 2021.

19          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

20   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

21   conference hearing by noon, January 27, 2021.

22          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

23          INSTRUCTIONS FOR THE VIDEO CONFERENCE

24          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

25   to the participants email provided to the Court.
     Case 2:20-cv-01706-APG-VCF Document 43 Filed 12/28/20 Page 2 of 2




1    • Log on to the call ten (10) minutes prior to the hearing time.

2    • Mute your sound prior to entering the hearing.

3    • Do not talk over one another.

4    • State your name prior to speaking for the record.

5    • Do not have others in the video screen or moving in the background.

6    • No recording of the hearing.

7    • No forwarding of any video conference invitations.

8    • Unauthorized users on the video conference will be removed.

9

10   DATED this 28th day of December, 2020.
                                                           _________________________
11                                                         CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
